PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/480,376
Filing Date: 24 Jul 2019
Appellant(s): WNUK et al.



__________________
Mark S. Bicks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 6/29/21 from which the appeal is taken have been modified by the advisory action dated 8/3/21.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114812 (US 10,918,980 to Takahashi will be referenced as the English language equivalent).

Claim 1, Takahashi teaches a filter apparatus comprising: a filter housing (1) having a filter inlet (6) and a filter outlet (7), a plurality of filter elements (2) in the filter housing traversable for fluid in one direction for filtration and in an opposite direction for backwashing, each of the filter element having an upper and lower element opening (10) on opposite ends of each of the filter elements, the filter element arranged in the filter housing such that at least one of the filter elements filters fluid from the inlet while at least one other filter element is simultaneously backwashed, a backwash device (13) in the filter housing, a pressure control device (12) interacting with the backwash device and having a pressure control element (12) controlling fluid flow along the filter elements during backwashing thereof, a housing connection chamber (portion within the housing above 8a), connected in fluid communication to filter cavities forming an unfiltrate side In re Dailey, 149 USPQ 47 (1966). The only portion of the written description that provides support for a reniform/kidney shaped recess in paragraph 14 of the printed publication. There is no mention of the shape being of any significance. Support for the shape of the cover plate is found only in the figures and there is also no mention of any significance of the shape of the cover plate.




    PNG
    media_image2.png
    420
    690
    media_image2.png
    Greyscale

Claims 12-17, Takahashi further teaches the discharge opening is capable of being connected in fluid communication with the lower element opening of the 
the cover plate laterally delimits the collection chamber with overhangs of a predefinable length in a direction of movement thereof, the overhangs being abutable with the second intermediate bottom and the lower element openings of the filter elements (fig. 1-10).
Claim 18 only recites a process of operating the filter apparatus and does not provide any further structural limitations to the apparatus.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114812 (US 10,918,980 to Takahashi will be referenced as the English language equivalent) in view of Schlichter et al. US 2014/0183110.

Claim 19, Takahashi teaches as obvious the filter apparatus of claim 11 but does not teach the filter elements are tapered. The recitation of tapered filter elements is merely a recitation of a change in the shape of the filter elements. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). Additionally, tapered filter elements are well known in the art, as demonstrated by Schlichter (fig. 1-7, paragraph 26) and would have been well within the normal capabilities of one of ordinary skill in the art, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The previous objections to the claims.
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
.

(2) Response to Argument
Regarding claim 11, appellant argues that the reniform or kidney shaped cover plate shape and the reniform recess shape allows the backflushing device to be in contact with two adjacent filter element arranged along a circle as the backflushing device is rotated along without increasing their sizes in a radial direction relative to the longitudinal or rotation axis while being able to extend along the circle on which the filter elements are arranged. Claim 11 recites a reniform recess in a reniform cover plate, however, claim 11 does not recite or require the backflushing device to be in contact with two adjacent filter elements arranged along a circle as the backflushing device is rotated along. Therefore, appellant’s arguments are not commensurate in scope to the claim language. Thus, even if the shape of the recess were significant there is no nexus between the shape of the recess and the claim language requiring the recess to be in fluid communication with adjacent filter elements. Appellant’s arguments are commensurate in scope to the language of claim 12 and will be addressed accordingly.
Regarding the shape of the recess and the cover plate, the only teaching in the specification regarding the shape of the recess is in paragraph 14, which states, (emphasis added)
The collection chamber is preferably formed by a kidney-shaped enlarged recess or milled groove of a preferably owing to its size, covers more than just one lower element opening of directly adjacent filter elements along the circle line. In this manner it is ensured that, with the solution according to the invention, fluid can be at least temporarily discharged as backwash fluid to the outside from two or optionally more filter elements via the backwash arm.
The clear teaching of appellant’s specification is that the size of the recess is what provides the benefit of covering more than one lower element opening. There is no teaching in the specification that the particular shape of the recess provides any benefit if the recess is not sized to cover more than one lower element opening and appellant has not provided any evidence to show that the particular reniform/kidney shape is significant. Regarding appellant’s argument that the reniform shape increases the size of the recess without increasing the size in a radial direction, appellant also has not provided any evidence to support that not increasing the size of the plate or recess in the radial direction provides any benefit or advantage. Therefore, the recitation of the plate and recess having a reniform shape is merely a matter of choice. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). 
Appellant states that contacting of two adjacent filter elements by the reniform recess allows for a smoother and more efficient backflushing operation. However, appellants has not provided any evidence to support the alleged smoother and more In re Schulze, 600, 602, 145 USPQ 716, 718 (1965). 
	Appellant argues that no evidence shows that the drawings of Takahashi are to scale or that the circles identified by the reference number (2) are the discharge openings in the filter element bottoms. As stated in MPEP 2125 the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. While the figures of Takahashi are not disclosed as being to scale, the figures do reasonably suggest that the recess of the cover plate (22b) is at least capable of being in fluid communication with two element openings (2) simultaneously. The precise proportion of each recess that is in fluid communication with each opening would not be able to be determined due to the figures not being to scale. However, the figures do reasonably suggest the recess is able to be in fluid communication with two openings simultaneously (see annotated figures 3 and 4 of Takahashi below). The evidence shown in figures 1-4 of Takahashi would reasonably suggest the claim limitations of claim 12 and therefore, the limitations of claim 12 do not patentably distinguish over the prior art.
Regarding claim 13, appellant argues that Takahashi does not teach the recess completely covering two lower openings of two adjacent filter elements. Appellant’s argument is not commensurate in scope to the claim. Claim 13 requires, “…an extension of the reniform recess…completely covers both of the lower element openings of two adjacent ones of the filter elements…” The claim does not require the 
Regarding claim 14, appellant argues that Takahashi does not teach an angular spatial offset. Takahashi teaches this feature as seen in figures 1-3 and col. 8, line 54-col. 9 line 3.

    PNG
    media_image3.png
    727
    1099
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    800
    898
    media_image4.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778        

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.